Title: From Thomas Jefferson to Isaac Zane, 17 June 1783
From: Jefferson, Thomas
To: Zane, Isaac


        
          Dear Sir
          Monticello June 17. 1783.
        
        I received your kind letter of the 7th inst. I have long intended myself the pleasure of visiting you, but fortune has as long been contriving obstacles to it. The appointment with which you inform me I am honoured will oblige me to stay pretty closely at home for some time to get my affairs into such a state as that they may be left. It at the same time perhaps offers me an opportunity of fulfilling my wish with respect to you by taking you in my route to Philadelphia which I shall endeavor to do. Nothing will deter me from it unless I should learn that the roads are too rough for a light carriage, a circumstance of which I am as yet uninformed. I shall be happy to hear from you while in Richmond by every opportunity. Parliamentary news is interesting and I hear little or nothing of it. What have you done? What are you doing? What are the manoeuvres of your leaders? Who are they? What the dispositions of the two houses? &c. You see you may easily fill a letter to me while I have nothing to communicate to you but what you have long known that I am with great esteem Dr. Sir Your friend & servt.,
        
          Th: Jefferson
        
      